August 31, 2007


Mr. Lee H. Shidlofsky
Visser Shidlofsky LLP
7200 N. Mopac Expy, Suite 430
Austin, TX 78731


Mr. John Engvall Jr.
Engvall & Hlavinka, LLP
1900 St. James Place, Suite 210
Houston, TX 77056
Mr. Richard P. Hogan Jr.
Hogan & Hogan, L.L.P.
Two Houston Center
909 Fannin, Suite 2700
Houston, TX 77010

RE:   Case Number:  05-0832
      Court of Appeals Number:
      Trial Court Number:  04-51074

Style:      LAMAR HOMES, INC.
      v.
      MID-CONTINENT CASUALTY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk






Enclosures
|cc:|Mr. Charles F. Fulbruge   |
|   |III, Clerk                |
|   |Mr. E. Thomas Bishop      |
|   |Mr. Wade Caven Crosnoe    |
|   |Mr. Patrick J. Wielinski  |
|   |Ms. Jennifer Anne Lloyd   |
|   |Mr. Charles J. Pignuolo   |
|   |Mr. James Perry Dyer      |
|   |Mr. John C. Tollefson     |
|   |Mr. Micah Ethan Skidmore  |
|   |Mr. Richard Detrick Villa |
|   |Mr. Levon G. Hovnatanian  |
|   |Mr. Kevin D. Jewell       |
|   |Mr. Michael A. Ysasaga    |